Citation Nr: 9924831	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from March 1978 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease.  The case was remanded by the Board in 
August 1996 for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has now been requested by 
the RO.

2.  No etiological relationship has been demonstrated between 
any current pulmonary disorder and any respiratory problems 
the veteran experienced in service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and her representative contend that she is 
entitled to service connection for chronic obstructive 
pulmonary disease.  In essence, the veteran maintains that 
she began experiencing breathing problems during service 
which have continued since that time and have now been 
diagnosed as chronic obstructive pulmonary disease.

The veteran's service medical records show that she was 
treated for upper respiratory infections in March 1978, 
October 1980, and November 1980.  In late December 1978, she 
was hospitalized for treatment of pneumonia.  Her condition 
responded well to antibiotics and she was discharged.  In 
late May 1979, she was hospitalized for treatment of 
infectious mononucleosis, which responded to therapy, and she 
was discharged.  In late January and early February 1980, she 
was hospitalized for treatment of acute asthma, which was 
said to have resolved.  On physical examination in September 
1980, she reported a history of asthma and chronic cough.  
Physical examination found no respiratory abnormalities.  The 
report of a medical board in November 1980 reported no 
respiratory problems.  X-ray examination of the chest was 
normal.

VA outpatient treatment and hospitalization records reveal 
the veteran was treated for various complaints following 
service.  These records mainly concern treatment for 
complaints of headaches and gastrointestinal problems.  The 
report of an electrocardiogram in April 1981 included a 
diagnosis of low voltage consistent with chronic obstructive 
pulmonary disease.  On VA examination in May 1981, the 
veteran's chest was found to be symmetrical and clear to 
auscultation and percussion.  Subsequent treatment records 
show the veteran was treated for upper respiratory infection, 
bronchitis, and asthma.  VA treatment records beginning in 
1993 show the veteran was diagnosed with chronic obstructive 
pulmonary disease.

At a personal hearing in July 1994, the veteran and her 
spouse testified concerning her respiratory problems.  She 
stated that she was having respiratory problems at the time 
of her separation from service which continued after service.  
She stated that, although she was not diagnosed with chronic 
obstructive pulmonary disease until 1993, she felt her 
previous problems represented the beginning of her chronic 
obstructive pulmonary disease.  Her spouse testified that the 
veteran did not have breathing problems prior to their 
marriage in 1977, but that she developed problems shortly 
thereafter.

The Board remanded the appellant's case in August 1996 for 
additional development, including obtaining the names and 
addresses of all medical care providers who treated the 
veteran since September 1994, and affording her a special VA 
examination by a pulmonologist.  The RO wrote the veteran in 
June 1997 and requested that she provide information 
concerning all treatment she had received for chronic 
obstructive pulmonary disease since September 1994.  There is 
no indication in the record that she responded to this 
request.

The report of a special VA pulmonary examination in July 1997 
states the examiner, a specialist in pulmonary diseases, had 
reviewed the veteran's claims file and noted that she 
reported a history of episodic lung problems since her time 
in service.  The examiner discussed the findings of pulmonary 
function tests and commented that a December 1996 chest x-ray 
showed normal lungs.  The examiner stated that it seemed, 
from a review of the chart, that the veteran did have some 
severe asthma attacks in the past, but that, after seeing the 
veteran, he did not think she had enough emphysema to cause a 
chronic obstructive disease.  He believed that she had no 
restrictive lung disease and no interstitial lung disease.  
This was supported by a normal chest x-ray, normal diffusion 
capacity of carbon monoxide, and normal lung volumes by body 
plethysmography.  He stated that the veteran had symptoms 
that were intermittent and episodic, but not requiring 
frequent emergency room visits.  She apparently responded to 
usual bronchodilators.  The examiner noted that he did not 
have objective data to be able to grade the severity of her 
symptoms, along with the fact there were few emergency room 
visits and not many hospitalizations within the last three 
years.  The only findings to grade her disease were 
subjective.  The examiner concluded that, based on a lack of 
objective findings of any disabling condition, it was his 
opinion that, in the absence of an asthma attack, she had no 
limitation of activity which would impact on her working or 
seeking work with the exception of working in a job requiring 
heavy physical labor.  Based on a lack of objective findings 
of any active pulmonary disorder, it was also his opinion 
that there was no relationship, direct or otherwise, between 
the pulmonary conditions treated in service and any present 
pulmonary disorder.       

Analysis

The veteran is seeking service connection for chronic 
obstructive pulmonary disease.  After reviewing the record, 
the Board finds that her claim is plausible; therefore, it is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have now 
been properly developed and no further assistance is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The law provides that service connection my be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  

In this case, while the veteran contends that her current 
pulmonary problems, specifically chronic obstructive 
pulmonary disease, resulted from the various respiratory 
problems she had during and subsequent to her military 
service, she has offered no medical evidence to show such a 
causal relationship.  The service medical records show the 
conditions the veteran was treated for during service were 
acute and resolved without any residual disability.  At the 
time of examination just prior to her discharge, no chronic 
respiratory problems were noted and x-ray examination of the 
chest revealed no abnormalities.  

Although the service medical records show she was treated for 
various conditions, such as upper respiratory infection, 
asthma, and pneumonia, they do not establish that she had any 
residuals from these conditions nor any chronic respiratory 
problems at the time of her separation from service and there 
has been no competent evidence to link her current pulmonary 
problems to her period of service.  The first documentation 
of chronic obstructive pulmonary disease was many years after 
her separation from service.  Moreover, the pulmonary 
specialist who performed the July 1997 VA examination stated 
that he did not believe the veteran had chronic obstructive 
pulmonary disease and it was his opinion that there was no 
relationship between the pulmonary conditions treated in 
service and any present pulmonary disorder the veteran may 
have.

While a disease not initially diagnosed until after discharge 
may be service connected, it must still be shown by competent 
evidence that the disease was incurred in or aggravated by 
service.  38 C.F.R. § 3.303 (d).  The only evidence the 
veteran has offered to show a relationship between her 
current respiratory problems and her service is her own 
unsubstantiated contentions.  The veteran and her spouse's 
testimony to the effect that her respiratory problems during 
service were the beginning of her currently shown pulmonary 
disorder does not establish the required medical connection.  
While the veteran and her spouse are certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Since the record contains no medical evidence that would 
support the veteran's contentions, there is no basis to 
relate any current respiratory disorder she may have to any 
of the conditions she was treated for during or immediately 
after her period of service.  Therefore, the Board concludes 
that the evidence does not establish that the veteran 
currently has a respiratory disorder that was incurred in 
service, and her claim for entitlement to service connection 
for chronic obstructive pulmonary disease must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In reaching this 
determination, the Board has carefully reviewed the evidence 
of record; however, the Board does not find the evidence so 
evenly balanced that there is doubt on any material issue.  
38 U.S.C.A. § 5107. 

 
ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

